Citation Nr: 0618670	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-24 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the cervical spine.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis B.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

8.  Entitlement to service connection for kidney stones.

9.  Entitlement to service connection for bladder stones.

10.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 until 
his retirement in October 1992.

By rating decision dated in May 1998, the Regional Office 
(RO) denied the veteran's claims for service connection for 
disabilities of the knees, cervical spine, and lumbar spine, 
high blood pressure and hepatitis.  He was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
The veteran has attempted to reopen his claim for service 
connection for these disabilities, but the RO concluded, in a 
November 2002 rating action, that new and material evidence 
had not been submitted.  The November 2002 rating decision 
also denied service connection for kidney and bladder stones 
and for sleep apnea.

The issues involving whether new and material evidence has 
been received (other than for hypertension) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in May 1998, the RO denied 
service connection for hypertension.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

2.  The evidence received since the May 1998 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and relates 
to an unestablished fact necessary to substantiate the claim.

3.  The service medical records are negative for complaints 
or findings concerning a kidney stone or bladder stone.

4.  A kidney stone was initially documented several years 
after service, and there is no competent medical evidence to 
link it to service.

5.  A bladder stone, if present, was first shown following 
service, and there is no clinical evidence to relate it to 
service.

6.  Sleep apnea was initially documented years following the 
veteran's discharge from service, and there is no competent 
medical evidence to link it to service.


CONCLUSIONS OF LAW

1.  The May 1998 RO decision which denied service connection 
for hypertension on a direct incurrence basis is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 1998 RO decision is 
new and material, and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

3.  A kidney stone was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002).

4.  A bladder stone was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002).

5.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of a February 
2002 letter from the RO to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  As the VCAA notice was 
provided prior to the November 2002 initial adjudication, 
there has been no Pelegrini violation.

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on this element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for kidney or bladder stones, 
or for sleep apnea, any question as to the appropriate 
effective date to be assigned is rendered moot.  

In addition, with respect to the claim regarding new and 
material evidence to reopen a claim for service connection 
for hypertension, in light of the fact that the claim is 
being remanded for adjudication on the merits, no prejudice 
to the veteran will result from the Board's consideration of 
the claim to the extent of this decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, and reports of post-
service treatment by the service department and the VA, and 
statements submitted in his behalf.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claims.  
Essentially, all available evidence that could substantiate 
each claim herein considered on the merits has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A.  New and material evidence-hypertension 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for hypertension was in May 1998.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The RO originally denied service connection for high blood 
pressure on the basis that there was no clinical evidence of 
hypertension following the veteran's retirement from service.  
It was indicated in the May 1998 rating decision that the 
hypertension had not been diagnosed on the February 1998 VA 
examination.  The Board notes that the impression following 
the February 1998 VA examination of the heart was that the 
veteran had a history of borderline diastolic blood pressure 
elevation, and that it was in the upper limits of normal on 
examination.  

The additional evidence includes service department and VA 
medical records.  In this regard, when the veteran was seen 
in a VA outpatient treatment clinic in March 2003, it was 
reported that hypertension had been diagnosed in 1998.  
Following an examination, the assessment was hypertension.  
It was noted that the veteran was on medication for it.  
Similarly, hypertension was again reported at a VA facility 
in January 2004.  It was reported at that time that the 
veteran had hypertension, and that there was suboptimal 
diastolic blood pressure control.  The veteran was advised to 
restart medication.  

This evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, and addresses 
a matter that was not previously established, that is, that 
the veteran currently has hypertension.  This evidence raises 
a reasonable possibility of substantiating the claim, 
particularly in light of some elevated blood pressure 
readings recorded during service.  The Board finds, 
accordingly, that the additional evidence is new and 
material, warranting reopening of the claim for service 
connection for hypertension.  

B.  Service connection-Kidney and bladder stones, and sleep 
apnea

The evidence supporting the veteran's claim for service 
connection for kidney and bladder stones includes his 
statements and some medical findings.  The service medical 
records disclose that the veteran was seen in October 1974 
and complained of a change in color of his urine.  Following 
an evaluation, the impression was that this was probably 
benign, and secondary to unrecalled changes in the veteran's 
dietary habits.  A renal ultrasound in March 1997 revealed 
findings consistent with a renal stone on the left.  An 
intravenous pyelogram the next month revealed a 
nonobstructing left renal calculus, but there was no evidence 
of ureteral obstruction.  The veteran underwent surgery for a 
left ureteral calculus in August 2000.

The evidence against the veteran's claim consists of the 
service medical records and the post-service medical evidence 
of record.  The service medical records are completely 
negative for complaints or findings of a kidney or bladder 
stone.  The initial clinical evidence following service of a 
kidney stone is in early 1997, more than four years following 
the veteran's discharge from service.  The Board observes 
that the clinical history when the renal ultrasound was 
performed in March 1997 showed that the veteran had the onset 
of left flank pain the previous night.  

Thus, neither a kidney or bladder stone was clinically 
demonstrated during service or for more than  four years 
following service.  The only evidence linking a kidney or 
bladder stone to service is the veteran's assertions of such 
a relationship.  Since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board concludes that the medical 
findings are of greater probative value than the veteran's 
statements regarding the onset of his disability.  In the 
absence of clinical findings of a kidney or bladder stone 
during service or for several years thereafter, and without a 
competent clinical opinion of a nexus to service, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for a kidney and bladder 
stone.  

With respect to the claim for service connection for sleep 
apnea, the Board notes that the evidence supporting the claim 
includes post-service findings that the veteran has sleep 
apnea.  Service department medical records reveal that the 
veteran was seen in November 2001 and presented with chronic 
snoring and sleep apnea.  Additional records reflect 
treatment for sleep apnea.  A service department physician 
wrote in April 2004 that the veteran was being followed in 
the ear, nose and throat clinic, and that he had treated him 
since 2001.  He stated that the veteran had sleep apnea.  The 
physician commented that although it was not documented in 
service, it was likely that sleep apnea existed prior to the 
veteran's separation from service.  He added that the 
veteran's shipmates complained vociferously about his 
snoring, and he clearly had symptoms of daytime somnolence at 
that time.

The evidence against the veteran's claim includes the service 
medical records, which are negative for complaints or 
findings of sleep apnea.  The initial evidence of sleep apnea 
was in November 2001, approximately nine years after the 
veteran retired from service.  There is no contemporaneous 
evidence reflecting that the veteran snored during service.  
Thus, the physician's conclusions are predicated on a history 
furnished by the veteran, and this history is not supported 
by the record.  As the Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnoses.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
sleep apnea.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension and, to this 
extent, the appeal is granted.

Service connection for kidney stones, bladder stones and for 
sleep apnea is denied.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for hypertension.  
In this regard, the Board acknowledges that the service 
medical records contain a number of elevated blood pressure 
readings.  In light of the current diagnosis of hypertension, 
the Board believes that a clinical opinion as to any nexus to 
service would be useful in adjudicating the appeal.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that the VCAA required that the VA must 
notify a claimant of the information and evidence necessary 
to reopen a claim and of the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant, in this case, service 
connection.  The VCAA notice sent to the veteran in February 
2002 clearly failed to provide the requisite information.  

While the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

The Board notes that neither the statement of the case issued 
in June 2003, nor the supplemental statements of the case 
issued in February 2004 or December 2005, contained the 
pertinent regulations regarding new and material evidence.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection, as outlined by the Court in 
Dingess.  The VCAA notice must also 
comply with the requirements set out in 
Kent.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hypertension since 
his retirement from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  

3.  The veteran should then be afforded a 
VA cardiovascular examination to 
determine the nature and etiology of 
hypertension.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that the 
veteran's current hypertension is 
etiologically related to service, or 
demonstrated within one year thereafter.  
The rationale for all opinions expressed 
must be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought is 
not granted, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
supplemental statement of the case must 
include the regulations regarding the 
submission of new and material evidence.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


